Citation Nr: 1516900	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO. 10-27 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from February 1977 to October 1980. 

This case was previously before the Board of Veterans' Appeals (Board) in February 2014. The Board found that the Veteran had submitted new and material evidence to reopen a previously denied claim of entitlement to service connection for a left knee disorder. The Board remanded the underlying service connection issue for development and further review. 

Following the development and a de novo review of the record, the RO confirmed and continued the denial of entitlement to service connection for a left knee disorder. Thereafter, the case was returned to the Board for further appellate action. 

In March 2011, the Veteran had a video conference with a Veterans Law Judge who has since retired from the Board. The Board informed the Veteran that he had the option to have another hearing before a Veterans Law Judge who would participate in any decision made on his appeal. However, the Veteran declined that option and requested that the appeal be decided on all of the evidence of record, including the transcript of March 2011 video conference. 


FINDING OF FACT

The Veteran's left knee disorder, primarily diagnosed as arthritis and a left meniscal injury, was first manifested many years after the Veteran's separation from the service, and the preponderance of the evidence is against a finding that it is in any way related thereto.

CONCLUSION OF LAW

A left knee disorder, primarily diagnosed as arthritis and a left meniscal injury, is not the result of a disease or injury incurred in or aggravated by service, nor may arthritis be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's Duties to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether the VA has met its statutory duty to notify and assist the appellant in the development of his claim of entitlement to service connection for a left knee disorder. After reviewing the record, the Board finds that the VA has met that duty.

After the claim were received, the RO advised the Veteran by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. The duty to notify is satisfied. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 


Analysis

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A. "), regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R. ") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims as noted by citations to "Vet.App. ")

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d) , see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999), Gilbert v. Derwinski, 1 Vet.App. 49, 56, 57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision as well as to facilitate review of the decision by courts of competent appellate jurisdiction) The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts. 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). Generally, the Board first determines whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 (2007). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1131. Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic. When the disease identity is established, there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. Id. 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except for defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or when clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment. 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2003). VA bears the burden of proof to rebut the presumption. Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993). 

Signed statements of veterans relating to the origin, or incurrence of any disease or injury made in service if against his or her own interest is of no force and effect if other data do not establish the fact. 38 C.F.R. § 3.304(b)(3). Moreover, a bare conclusion, even one written by a medical professional, without a factual predicate in the record does not constitute clear and unmistakable evidence sufficient to rebut the statutory presumption of soundness [under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304(b)]. Miller v. West, 11 Vet. App. 345 (1998). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2002). Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened. Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

For certain disabilities, such as arthritis, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of a veteran's discharge from active duty. 38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Such a presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307. 

In addition, the applicable law and regulations permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

During his March 2011 video conference, the Veteran argued that his left knee disorder was the result of a left knee injury prior to service. He contended that the residuals of that injury had been aggravated by his service and that service connection was, therefore, warranted. However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim. 

The Veteran is competent to testify about what he experienced prior to, during, and since his separation from the service. For example, he is competent to report that he hurt his left knee prior to service, that he experienced left knee pain in service, and that he continues to have left knee pain. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). However, there is no evidence to suggest that he is competent by training or experience to diagnose any pathology causing that pain. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) A layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) The layperson is reporting a contemporaneous medical diagnosis, or;

 (3) Lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The question of an etiologic relationship between an injury and the development of a chronic, residual disorder involves a medical issue. Thus, the question of etiology in this case may not be competently addressed by lay evidence. The Veteran was not sure of any preservice diagnosis, and there is no competent evidence of a chronic, identifiable left knee disorder in service. In addition, there is no evidence of the Veteran's symptoms supporting a later diagnosis of an inservice disorder. A chronic, left knee disorder, diagnosed as arthritis and a meniscal injury was not identified until the mid-2000's, approximately 25 years after the Veteran's separation from the service. Curry v. Brown, 7 Vet. App. 59 (1994) (Contemporaneous evidence has greater probative weight than a history reported by the Veteran.). In addition, his lay assertions have been investigated by competent medical examination and found not supportable. Jandreau, 492 F.3d at 1376-77 .

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. See Rucker v. Brown, 10 Vet. App. 67 (1997). In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498  (1995). The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan, supra. 

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others. Schoolman v. West, 12 Vet. App. 307 (1999); Evans v. West, 12 Vet. App. 22 (1998). The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings. The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. Sklar v. Brown, 5 Vet. App. 140 (1993). In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran. Curry v. Brown, 7 Vet. App. 59 (1994). However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim. See Obert v. Brown, 5 Vet. App. 30 (1993).

The report of the Veteran's January 1977 service entrance examination is negative for any complaints or clinical findings of a left knee disorder. Specifically, the Veteran answered "NO", when asked if he then had, or had ever had, a "trick" or locked knee. On examination, his lower extremities were found to be normal. 

On November 25, 1977, the Veteran complained of a 3 week history of left knee pain. He also had pain over the left tibial tubercle and demonstrated a left-sided limp. There was no pain, and it was not excessively tender. 

On November 30, 1977, the Veteran complained of a 2 week history of left knee pain. He reported that he began having left knee pain when turning. It progressed to the point where it was very sore on walking or bending. He reported that while playing football in high school, he had sustained a torn meniscus. On examination, there was point tenderness at the insertion of the medial collateral ligament. There was also pain on lateral rotation of the knee and flexion of the knee. There was no edema or crepitus in the knee, and the joint was stable. The impression was rule out medial left meniscus tear. X-rays of the left knee were taken to rule out a torn meniscus. They revealed no significant abnormality. A left knee arthrogram, performed on December 5, 1977, was similarly negative. 

In May 1978, the Veteran complained of left knee pain. 

The reports of the Veteran's service separation examinations in July and September 1980 are negative for any complaints or clinical findings of a left knee disorder. Again, the Veteran answered "NO", when asked if he then had, or had ever had, a "trick" or locked knee. During each examination, his lower extremities were found to be normal. 

During VA outpatient treatment in August 2005, the Veteran complained of left knee pain. X-rays showed slight patella hypertrophy. The following month, the Veteran reported that he had injured his knee in the service playing football.

During a September 2008 VA genitourinary examination, it was noted that since service, the Veteran had jobs from 1980 to 1981 as a lumberjack; from 1981 to 1997 in automobile repair; and since 1997, in plumbing and home repair.

VA X-rays, taken in July 2009, revealed minimal degenerative joint changes in the Veteran's left knee. 

In November 2009, VA nerve conduction studies of the Veteran's left lower extremity were normal. 

In April 2010, the Veteran was treated at Southwest Myotherapy for complaints of left knee and foot pain and a left sided limp. On examination, there were myofascial trigger points in the lumbosacral and the lower extremity musculature. 

During VA outpatient treatment in April 2010, it was noted that the Veteran was still having trouble with his knee.

During VA outpatient treatment in April 2011, it was noted that the Veteran reported developing left knee pain following a hyperextension injury in the service in 1978. He stated that he underwent an arthrogram in service and that he was told he had ligament damage. Review of the Veteran's service treatment records as above does not substantiate these allegations. 

In March 2014, the Veteran was examined by the VA to determine the nature and etiology of any left knee disorder found to be present. The diagnosis was a left meniscal injury. The Veteran stated that he saw an outside provider "about 1981 or 1982" regarding his left knee after leaving the military. However, the examiner stated that there were no records regarding such treatment. He noted that the next available records regarding left knee issues were from August 2005 at the Santa Fe VA Community Based Outpatient Clinic. They indicated that the Veteran was having left knee pain. In January 2006, an MRI had shown arthritis; probable mucoid degeneration of anterior collateral ligament (synovial inflammatory pseudomass), without ligamentous rupture; degenerative changes in the posterior horn medial meniscus; multiloculated 1.3 cm probable ganglion cyst posterosuperior to the intercondylar notch, and chondromalacia of the medial joint compartment. 

Following the examination, the examiner opined that the Veteran's claimed left knee condition clearly and unmistakably existed prior to service but had not been aggravated beyond its natural progression by an in-service event, injury or illness. The examiner noted the service treatment records reflecting the Veteran's pre-existing left knee problem, but that the knee was stable and that a left knee x-ray and arthrogram were normal. The VA examiner commented that it is not possible to say there had been an exacerbation of the pre-existing knee condition with normal studies around the time of injury. 


A review of the evidence is negative for any complaints or clinical findings at the time of the Veteran's entry into the service. Accordingly, the Veteran's left knee is presumed to have been in sound condition at the time he entered the service. In order to rebut the presumption of soundness, the Board must find clear and unmistakable evidence that claimed left knee disorder existed prior to service. 

In his service treatment records, dated in November 1977, and on many subsequent occasions, such as during the March 2011 video conference and March 2014 VA examination, the Veteran has reported that he injured his knee prior to service playing high school football. During his March 2011 video conference, he testified that he reinjured the knee in service. (Hearing Transcript (T.), p. 5). However, there is no objective evidence, such as statements contemporaneous with the alleged pre-service injury or pre service medical records, or statements from lay persons who knew the Veteran prior to service, to substantiate his reports of a preservice left knee injury. 

The service treatment records show that he served 10 months on active duty prior to his initial complaints of left knee pain. That period would have included the rigors of basic training. While the Veteran sought treatment for left knee pain on several occasions in service, none of the health care providers identified a chronic disorder responsible for the pain - including as noted above no ligament damage as the Veteran has alleged. Instead, radiographic studies, including a left knee arthrogram, showed no significant abnormalities, and two service separation examinations were negative for any complaints or clinical findings of a left knee disorder of any kind. 

After his separation from the service, the Veteran was treated on many occasions for left knee pain. During his video conference, he alleged that following service, civilian health care providers had informed him that his pre-service left knee disorder had gotten worse during service (T. at pp. 6-7). However, he noted that records of that information had been destroyed and were unavailable. 

The available post-service treatment records are negative for any reports that the Veteran injured his left knee prior to service. Rather, treatment records, such as those dated in September 2009 and April 2011, show that he had injured the knee during service. A chronic, identifiable left knee disorder was not diagnosed for approximately 25 years after service. In the mid-2000's, treatment records and an MRI report showed arthritis, degeneration of the anterior collateral ligament; degenerative changes posterior horn medial meniscus; a probable ganglion cyst; and chondromalacia. 

Following the March 2014 VA examination, the examiner opined that the Veteran's claimed left knee condition clearly and unmistakably existed prior to service. However, that opinion was based on the history reported by the Veteran. It must be emphasized that a bare conclusion, even one written by a medical professional, without a factual predicate in the record, does not constitute clear and unmistakable evidence sufficient to rebut the statutory presumption of soundness [under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304(b)]. Miller v. West, 11 Vet. App. 345 (1998). 

In sum, the claim of a pre service left knee injury is supported only by a history related by the Veteran. Therefore, the Board concludes that the evidence does not clearly and unmistakably show that his left knee disorder existed prior to service. Accordingly, the Board need not further address the possibility of service connection on the basis of aggravation. However, that does not end the inquiry. The Board will consider whether the complaints of left knee pain in service were the initial manifestations of his current left knee disorder. 

Despite the Veteran's complaints of left knee pain in service, it must be emphasized that a chronic, identifiable knee disorder was not found on active duty. On two separation examinations, the Veteran denied that he then had, or had ever had, a "trick" or locked knee; and his lower extremities were found to be normal. 

The evidence shows that following service, the Veteran performed physically demanding jobs, including that of a lumberjack during the first year after his separation from the service. Although he filed a claim of entitlement to service connection for a left knee disorder immediately after service, there was no chronic, identifiable left knee found for approximately 25 years. As above, the normal medical findings at the time of the Veteran's separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim. 

While the Veteran has current diagnoses of a left knee disorder, primarily arthritis and a left meniscal injury, there is no competent evidence of a nexus between that disorder and his complaints of left knee pain in service. Because there is no evidence of a chronic identifiable knee disorder in service, and because there is no competent evidence of a nexus between the current left knee disorder and service, the Veteran does not meet the criteria for service connection on a direct basis. Accordingly, service connection for a left knee disorder is not warranted, and the appeal is denied. 

In arriving at these decisions, the Board has considered the doctrine of reasonable doubt. However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim. In this case, the preponderance of the evidence is against the Veteran's claims. Therefore, the doctrine of reasonable doubt is not applicable. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014). 


ORDER

Entitlement to service connection for a left knee disorder is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


